Citation Nr: 1206951	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  What evaluation is warranted for postoperative residuals of lumbar degenerative disc disease since June 1, 2007?

3.  What evaluation is warranted for hemorrhoids since June 1, 2007?

4.  What evaluation is warranted for gastroesophageal reflux disease (GERD) with esophagitis since June 1, 2007?


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A Travel Board hearing was scheduled for July 2009, however, the Veteran cancelled his hearing request. 

The record raises the issue of entitlement to service connection and a separate evaluation for left lower extremity radiculopathy secondary to lumbar degenerative disc disease; and entitlement to service connection for depression secondary to lumbar pain.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  
 
The issues of entitlement to increased evaluations for hemorrhoids, gastroesophageal reflux disease, and postoperative residuals of lumbar degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In November 2008, prior to the promulgation of a decision in the appeal of the issue of entitlement to service connection for sleep apnea, the Veteran withdrew his appeal regarding this issue.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for sleep apnea by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in a rating decision of September 2007 the RO denied, among other issues, entitlement to service connection for sleep apnea.  In April 2008, the Veteran submitted a VA Form 9 appealing in part, the denial of service connection for sleep apnea.  The Veteran's April 2008 submission perfected his appeal, and vested the Board with jurisdiction over the issues addressed therein.  38 U.S.C.A. § 7105 (West 2002).

Subsequently, in November 2008, the Veteran submitted a second VA Form 9 and noted that he had read the statement of the case, and any supplemental statement of the case received and was only appealing three issues.  Entitlement to service connection for sleep apnea was not among the issues listed.  The Board finds that the Veteran has withdrawn the issue of entitlement to service connection for sleep apnea.  In the most recent VA Form 9 he acknowledged receipt of the statement of the case and supplemental statement of the case, and specifically excluded the issue of entitlement to service connection for sleep apnea from the issues he wished to appeal.  Hence, there remains no allegations of errors of fact or law for appellate consideration concerning this matter.  Accordingly, the Board does not have jurisdiction to review the issue of service connection for sleep apnea and it is dismissed. 


ORDER

The issue of entitlement to service connection for sleep apnea is dismissed.


REMAND

The Veteran seeks entitlement to increased evaluations for his back disability, gastroesophageal reflux disease, and hemorrhoids.

In VA Forms 9 of April and November 2008 VA Form 9, the Veteran stated that in regards to the back, he experienced constant lower extremity weakness and that his equilibrium was severely off.  He further stated that his range of lumbar motion was not consistent and some days it was worse than others.  In regards to hemorrhoids the appellant stated that rectal bleeding had increased and he now had blood in his stool weekly if not every two days.  Finally, regarding his gastroesophageal reflux disease, the appellant stated that he was taking prescribed medication because over the counter medication did not provide relief.  In essence he has argued that his service connected disabilities have worsened since the most recent VA examination of September 2007.  

The Veteran is competent to provide evidence as to severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2) (2011).  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also VAOPGCPREC 11-95 (1995).  Moreover, close to five years have passed since the most recent VA examination.  In order to properly assess the current level of severity of the service connected disabilities, a new examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall arrange a VA examination by a gastroenterologist to determine the extent and current severity of the Veteran's gastroesophageal reflux disease and hemorrhoids. All indicated clinical or diagnostic tests should be conducted.  The claims folder must be made available to the examiner for review as part of the examination.  A complete rationale for any opinion rendered must be provided.  

2.  The AMC/RO shall arrange a VA orthopedic examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest worksheet for rating lumbar disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar degenerative disc disease.  The examiner must address the range of lumbar motion, the presence or absence of any lumbar weakness, and the nature, if any, of any fatigue due to lumbar pain.  A complete rationale for any opinion offered must be provided. 

3,  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158, 3.655 (2011), the consequences for failure to report for a VA examination without good cause include denial of the claim. 

4.  After the development requested has been completed, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  Then review the Veteran's claims with consideration of any new evidence obtained.  If any claim remains denied the RO is to send the appellant and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


